Exhibit 10.1

 

EXCHANGE AGREEMENT

 

EXCHANGE AGREEMENT (this “Agreement”), dated as of March 3, 2015, by and between
TetraLogic Pharmaceuticals Corporation, a Delaware corporation, with offices
located at 343 Phoenixville Pike, Malvern, PA 19355 (the “Company”), and the
investor that is a signatory to this Agreement (the “Investor”).

 

WHEREAS, on  June 23, 2014, the Company issued certain 8.00% Convertible Senior
Notes due 2019 (the “Notes”) to certain investors, which Notes are convertible
into shares of the Company’s common stock, par value $0.0001 per share (the
“Common Stock”), in accordance with that certain indenture, dated June 23, 2014,
by and between the Company and U.S. Bank National Association, as trustee (the
“Indenture”).

 

WHEREAS,  the Investor currently beneficially owns and wishes to exchange such
aggregate principal amount of Notes as set forth below the Investor’s name on
its signature page attached hereto (the “Investor Notes”).

 

WHEREAS, the Company and the Investor desire to enter into this Agreement,
pursuant to which, among other things, the Investor shall exchange the Investor
Notes plus all accrued but unpaid interest through the date of the Exchange (as
defined below), for such number of shares of Common Stock as set forth below the
Investor’s name on its signature page attached hereto (the “Exchange Shares”) in
reliance upon the exemption from registration provided by Section 3(a)(9) of the
Securities Act of 1933, as amended (the “Securities Act”).

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises hereinafter set forth, the Company and the Investor hereby agree as
follows:

 

1.EXCHANGE OF INVESTOR NOTES.

 

(a)On the Closing Date (as defined below), the Investor shall, and the Company
shall, pursuant to Section 3(a)(9) of the Securities Act, exchange the Investor
Notes for the Exchange Shares, without the payment of any additional
consideration (the “Exchange”), as follows:

 

(i)In exchange for the Investor Notes, on the Closing Date, the Company shall
(A) cause American Stock Transfer & Trust Company LLC (“Transfer Agent”) to
credit the Exchange Shares to the Investor’s or its designee’s account in
accordance with the instructions set forth below the Investor’s name on its
signature page attached hereto on the books and records of the Company kept by
the Transfer Agent, and (B) pay to Investor the cash amount of $825,001.08 to
the bank account designated by the Investor in writing to the Company prior to
the Closing Date.

 

(ii)The Investor shall deliver or cause to be delivered to the Company (or its
designee) for cancellation the Investor Notes through the facilities of The
Depository Trust Company.

--------------------------------------------------------------------------------

 

(iii)Promptly following the receipt of the Investor Notes, the Company shall
surrender such Investor Notes to U.S. Bank National Association for cancellation
in accordance with the provisions of the Indenture.

 

(iv)The Company and the Investor shall execute and/or deliver such other
documents and agreements as are customary and reasonably necessary to effectuate
the Exchange.

 

(b)The consummation of the Exchange and other transactions contemplated
hereunder shall take place as soon as possible following the date hereof on a
date mutually agreed to by the parties following completion of all formalities
required with the Transfer Agent, Trustee and Depository Trust Company for the
Exchange and confirmation of the listing of the Exchange Shares on the
NASDAQ.  Such date shall be referred to herein as the “Closing Date”.

 

2.WAIVER.  From and after the consummation of the Exchange and receipt of the
Exchange Shares hereunder, the Investor hereby waives its right to receive the
payment of principal or interest under the Investor Notes and any and all
rights, title and interests under the Investor Notes and the Indenture.

 

3.REPRESENTATIONS AND WARRANTIES

 

(a)Investor Representations and Warranties.  The Investor hereby represents and
warrants to the Company that, as of the date hereof and as of the Closing Date:

 

(i)The Investor has all necessary power and authority to execute and deliver
this Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby.  The execution and delivery of this Agreement
by the Investor and the consummation by the Investor of the transactions
contemplated hereby have been duly and validly authorized by its board of
directors or other governing body, and no other proceedings on its part are
necessary to authorize this Agreement or to consummate such transactions.  This
Agreement has been duly and validly executed and delivered by the Investor and,
assuming due authorization, execution and delivery by the other parties hereto,
constitutes its legal, valid and binding obligation, enforceable against such
Investor in accordance with its terms, except to the extent enforceability may
be limited by bankruptcy, insolvency, moratorium or other similar laws affecting
creditors’ rights generally or by general principles governing the availability
of equitable remedies.

 

(ii)The execution and delivery of this Agreement by the Investor does not, and
the performance of this Agreement by the Investor shall not, (A) conflict with
or violate its organizational documents, (B) conflict with or violate any
agreement, arrangement, law, rule, regulation, order, judgment or decree to
which it is a party or by which it is (or the Investor Notes held of record or
beneficially owned by it are) bound or affected or (C) result in any breach of
or constitute a default (or an event that with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, or result in the creation of a lien
or encumbrance on any of the Investor Notes held of record or beneficially owned
by the Investor pursuant to any note, bond,



-2-

 

--------------------------------------------------------------------------------

 



mortgage, indenture, contract, agreement, lease, license, permit, franchise or
other instrument or obligation to which it is a party or by which it (or the
Investor Notes held of record or beneficially owned by it) is bound or affected,
except, in the case of clauses (B) and (C) of this Section 3(a)(ii), for any
such conflicts, violations, breaches, defaults or other occurrences which would
not prevent or delay the performance by the Investor of its obligations under
this Agreement.

 

(iii)The execution and delivery of this Agreement by the Investor does not, and
the performance of this Agreement by the Investor shall not, require any
consent, approval, authorization or permit of, or filing with or notification
to, any governmental entity except for applicable requirements, if any, of the
Exchange Act of 1934, as amended (the “Exchange Act”) and except where the
failure to obtain such consents, approvals, authorizations or permits, or to
make such filings or notifications, would not prevent or delay the performance
by the Investor of its obligations under this Agreement.

 

(iv)The Investor is beneficial owner of the Investor Notes and will transfer and
deliver to the Company at the closing of the transactions contemplated hereunder
valid title to the Investor Notes, free and clear of all security interests,
liens, claims, pledges, options, rights of first refusal, preemptive or similar
rights, agreements, limitations on the Investor’s voting rights, charges and
other encumbrances of any nature whatsoever.

 

(v)The Investor is agreeing to exchange its Investor Notes and shall receive the
Exchange Shares under this Agreement and pursuant to the Exchange for its own
account solely for the purpose of investment and not with a view to, or for
offer or sale in connection with, any distribution of the Exchange Shares in
violation of the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder (the “Securities Act”).  The Investor has
such knowledge and experience in financial and business matters as to be capable
of evaluating the merits and risks of an investment in the Exchange Shares and
is able to bear the economic risk of such investment.

 

(vi)The Investor is a qualified institutional buyer as defined in Rule 144A
under the Securities Act or an accredited investor as defined in Rule 501(a) of
the Securities Act.

 

(b)Company Representations and Warranties.  The Company hereby represents and
warrants to the Investor that, as of the date hereof and as of the Closing Date:

 

(i)The Company has all necessary power and authority to execute and deliver this
Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby.  The execution and delivery of this Agreement
by the Company and the consummation by the Company of the transactions
contemplated hereby have been duly and validly authorized by its board of
directors or other governing body, and no other proceedings on its part are
necessary to authorize this Agreement or to consummate such transactions.  This
Agreement has been duly and validly executed and delivered by the Company and,
assuming due authorization, execution and delivery by the other parties hereto,
constitutes its legal, valid and binding obligation, enforceable against the
Company in accordance with its terms, except to the extent enforceability may be
limited by bankruptcy, insolvency, moratorium



-3-

 

--------------------------------------------------------------------------------

 



or other similar laws affecting creditors’ rights generally or by general
principles governing the availability of equitable remedies.

 

(ii)the Exchange and the issuance of the Exchange Shares is duly authorized and
upon issuance in accordance with the terms of this Agreement, the Exchange
Shares will be validly issued, fully paid and non-assessable and free from all
preemptive or similar rights, taxes, liens, charges and other encumbrances with
respect to the issue thereof.

 

(iii)The execution and delivery of this Agreement by the Company does not, and
the performance of this Agreement by the Company shall not, (A) conflict with or
violate its organizational documents, (B) conflict with or violate any
agreement, arrangement, law, rule, regulation, order, judgment or decree to
which it is a party or by which it is bound or affected, except, in the case of
clause (B) of this Section 3(b)(iii), for any such conflicts, violations,
breaches, defaults or other occurrences which would not prevent or delay the
performance by the Company of its obligations under this Agreement.

 

(iv)The execution and delivery of this Agreement by the Company does not, and
the performance of this Agreement by the Company shall not, require any consent,
approval, authorization or permit of, or filing with or notification to, any
governmental entity except for applicable requirements, if any, of the Exchange
Act and the listing of the Exchange Shares on the NASDAQ, and except where the
failure to obtain such consents, approvals, authorizations or permits, or to
make such filings or notifications, would not prevent or delay the performance
by the Company of its obligations under this Agreement.

 

4.COVENANTS.

 

(a)Section 3(a)(9).  The Company represents that the exchange of the Investor
Notes for the Exchange Shares is being made in reliance upon the exemption from
registration provided by Section 3(a)(9) of the Securities Act and agrees not to
take any position contrary to this Section 4(a).

 

(b)No Transfer.  Prior to the Closing Date, the Investor agrees to not dispose
or attempt to dispose, directly or indirectly, by operation of law or otherwise,
voluntarily or involuntarily, of any Investor Notes, or any right, power, or
interest therein, including through any sale, gift, pledge, encumbrance, or
creation of a security interest in any Investor Note.

 

(c)Investment Considerations.  The Investor understands the Exchange Shares have
not been and will not be registered under the Securities Act or the securities
laws of any state of the United States and that the sale contemplated hereby is
being made in reliance on an exemption from such registration pursuant to
Section 3(a)(9) of the Securities Act and, as such, the Exchange Shares will be
subject to any transfer restrictions applicable to the Investor Notes.  The
Investor has not acted on behalf of the Company and has received no commission
or remuneration from the Company.  The Investor was not solicited by anyone on
behalf of the Company to enter into this transaction, and it has not solicited
any other investor of the Company’s Notes to participate in a similar
transaction.  The Exchange Shares to be received by the Investor shall not
contain a restrictive legend.



-4-

 

--------------------------------------------------------------------------------

 



(d)Post-Closing Disclosure Requirement of the Company.   No later than the close
of business on the business day after the date of this Agreement, the Company
shall publicly disclose the transactions contemplated by this Agreement pursuant
to a Form 8-K filing with the United States Securities and Exchange Commission.

 

5.MISCELLANEOUS.

 

(a)Permission to Disclose.  The Investor hereby agrees and consents to the
disclosure by the Company of this Agreement in connection with the Exchange or
as otherwise required by law (including on a Form 8-K).

 

(b)Specific Performance.  The parties hereto agree that irreparable damage would
occur in the event any provision of this Agreement was not performed in
accordance with the terms hereof and that the parties shall be entitled to
specific performance of the terms hereof, in addition to any other remedy at law
or in equity.

 

(c)Entire Agreement.  This Agreement constitutes the entire agreement between
the Company and the Investor with respect to the subject matter hereof and
supersedes all prior agreements and understandings, both written and oral,
between the Company and the Investor with respect to the subject matter hereof.

 

(d)Amendment.  This Agreement may not be amended and no other actions may be
taken under this Agreement except by an instrument in writing signed by the
Company and the Investor.

 

(e)Severability.  If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule or law, or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of this
Agreement is not affected in any manner materially adverse to any party.  Upon
such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the parties hereby shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible to the fullest extent permitted by applicable law in a
mutually acceptable manner in order that the terms of this Agreement remain as
originally contemplated.

 

(f)Notices.  All notices and other communications given or made pursuant hereto
shall be in writing and shall be deemed to have been duly given or made and
shall be effective upon receipt, if delivered personally, upon receipt of a
transmission confirmation if sent by facsimile (with a confirming copy sent by
overnight courier) and on the next business day if sent by Federal Express,
United Parcel Service, Express Mail or other reputable overnight courier to the
parties at the following addresses (or at such other address for a party as
shall be specified by notice):

 

If to the Investor, to the address specified on the signature page attached
hereto.  With a copy to:



-5-

 

--------------------------------------------------------------------------------

 



Geode Capital Master Fund Ltd. — CBARB Segregated Accountc/o Geode Capital
Management, LLC

One Post Office Square, 20th floor

Boston, MA 02109

Telephone: (617) 563-3499

Fax: (617) 385-0701

Attention: Chief Operating Officer

 

If to the Company, to:

 

TetraLogic Pharmaceuticals Corporation

343 Phoenixville Pike

Malvern, PA 19355

Telephone: (610) 889-9900

Fax: (610) 889-9994

Attention: General Counsel

 

with a copy to:

 

Pepper Hamilton LLP

400 Berwyn Park

899 Cassatt Road

Berwyn, PA 19312-1183

Telephone: (610) 640-7825

Fax: (610) 640-7835

Attention: Jeffrey P. Libson, Esq.

 

(g)Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to agreements made
and to be performed entirely within such state.

 

(h)MUTUAL WAIVER OF JURY TRIAL.  BECAUSE DISPUTES ARISING IN CONNECTION WITH
COMPLEX TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN
EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL
LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT THEIR
DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS.  THEREFORE, EACH
PARTY TO THIS AGREEMENT HEREBY WAIVES ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION,
SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE BETWEEN OR AMONG ANY OF THE
PARTIES HERETO, WHETHER ARISING IN CONTRACT, TORT, OR OTHERWISE, ARISING OUT OF,
CONNECTED WITH, RELATED OR INCIDENTAL TO THIS AGREEMENT AND/OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

(i)Consent to Jurisdiction.  Each party (i) hereby irrevocably submits to the
exclusive jurisdiction of the United States courts and New York State courts
sitting in Manhattan, New York City, State of New York, for the purposes of any
suit, action or



-6-

 

--------------------------------------------------------------------------------

 



proceeding arising out of or related to this Agreement and (ii) hereby waives,
and agrees not to assert in any such suit, action or proceeding, any claim that
it is not personally subject to the jurisdiction of such courts, that the suit
action or proceeding is brought in an inconvenient forum or that the venue of
such suit, action or proceeding is improper.  Each party consents to process
being served in any such suit, action or proceeding by mailing a copy thereof to
such party at the address in effect for notices to it under this Agreement and
agrees that such service shall constitute good and sufficient service of process
and notice thereof.  Nothing in this Section 5(i) shall affect or limit any
right to serve process in any other manner permitted by law.

 

(j)Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be an original and all of which, when taken together, shall
constitute one and the same instrument.

 

(k)Fees and Expenses.  Except as otherwise provided in this Agreement, each
party shall bear its own expenses, including the fees and expenses of
accountants, financial or other advisors or representatives engaged by it,
incurred in connection with this Agreement and the transactions contemplated
hereby.

 

(l)Survival of Representations, Warranties and Covenants.  The representations
and warranties contained in or made pursuant to this Agreement shall survive the
closing of the transactions contemplated hereunder without limitation.

 

(m)Successors and Assigns.  The provisions of this Agreement shall inure to the
benefit of, and be binding upon, the parties hereto and their respective
successors or assigns.

 

[Signature Pages Follow]





-7-

 

--------------------------------------------------------------------------------

 



The Investor and the Company have caused their respective signature pages to
this Agreement to be duly executed as of the date first written above.

 

 

 

COMPANY

 

 

 

 

 

TETRALOGIC PHARMACEUTICALS CORPORATION

 

 

 

 

 

 

 

 

By:

 

 

 

 

Pete A. Meyers

 

 

 

Chief Financial Officer and Treasurer

 





-8-

 

--------------------------------------------------------------------------------

 



The Investor and the Company have caused their respective signature page to this
Agreement to be duly executed as of the date first written above.

 

 

 

INVESTOR

 

 

 

 

 

GEODE CAPITAL MASTER FUND LTD., solely on behalf of CBARB SEGREGATED ACCOUNT

 

 

 

 

 

 

 

 

By:

GEODE CAPITAL MANAGEMENT LP,

 

 

 

as Investment Manager

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name: Jeffrey S. Miller

 

 

 

Title: Chief Operating Officer

 

 

 

One Post Office Square, 20th floor

 

 

 

 

 

 

Boston, MA 02109

 

 

Telephone: (617) 563-3499

 

 

Fax: (617) 385-0701

 

Aggregate Principal Amount of Investor Notes to be Exchanged: $2,750,000

 

Number of Exchange Shares: 407,830

 

Transfer Agent/Broker Information:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



-9-

 

--------------------------------------------------------------------------------